Citation Nr: 0830618	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-09 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1946.  The veteran died in September 2005.  The 
appellant is the veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California. 


FINDINGS OF FACT

1. In September 2005, the veteran died due to carcinoma of 
the urinary bladder with metastasis.

2. At the time of his death, the veteran was not receiving VA 
compensation or pension benefits.

3. There was no claim for compensation or pension pending at 
the time of the veteran's death.

4. The veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.

5. The veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and he is 
not buried in a state or national cemetery.




CONCLUSION OF LAW

The criteria for entitlement to a non-service-connected 
burial allowance or plot or interment allowance have not been 
met.  38 U.S.C.A. §§ 2302, 2303, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1600, 3.1605 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  

If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be 
paid.  38 C.F.R. § 3.1600(a).  

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of 
death, the veteran was in receipt of pension or compensation; 
or, (2) the veteran had an original or reopened claim for 
either benefit pending at the time of the veteran's death and 
in the case of a reopened claim there is sufficient prima 
facie evidence of record on the date of the veteran's death 
to show entitlement; or (3) the deceased was a veteran of any 
war or was discharged or released from active military, 
naval, or air service for a disability incurred or aggravated 
in line of duty, and the body of the deceased is being held 
by a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies 
from non-service-connected causes while properly hospitalized 
by VA in a VA or non-VA facility).  38 C.F.R. § 3.1600(c).

Applications for payments of burial and funeral expenses to 
include plot or interment allowance under 38 U.S.C.A. § 2302 
must be filed within two years after the burial of the 
veteran.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  

This two-year time limit does not apply to claims for 
service-connected burial allowance, or for the cost of 
transporting a veteran's body to the place of burial when the 
veteran dies while properly hospitalized, or for burial in a 
national cemetery.  38 C.F.R. § 3.1601(a).

The appellant filed the application within two years of the 
veteran's burial.

The death certificate shows that the veteran died at a non-VA 
hospice on September 6, 2005.  He was buried in a private 
cemetery on September 11, 2005.  The cause of death was 
carcinoma of the urinary bladder with metastasis.  The 
veteran did not die of a service-connected disability, nor 
was he properly hospitalized by VA at the time of his death.

Additionally, the criteria for payment of burial benefits 
when the veteran's death is not service-connected are not 
met.  At the time of his death, the veteran was not in 
receipt of pension or compensation, nor did he have an 
original or reopened claim pending, nor was he released from 
active military service due to a disability incurred or 
aggravated in the line of duty, and his body was not held by 
a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b). As 
these criteria are not met, the appellant is not legally 
entitled to payment of burial benefits.

The Duty to Notify and Assist

VA has a duty to notify a claimant for VA benefits of 
information necessary to submit to complete and support a 
claim, and to assist claimant in the development of evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

In this case, the law, and not the evidence is dispositive.  
The United States Court of Appeals for Veterans Claims has 
held that when the law, and not the underlying facts or 
development of the facts are dispositive in a matter, the 
VCAA can have no effect on the appeal.  Manning v. Principi, 
16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 
227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive).  


ORDER

Entitlement to non-service-connected burial benefits is 
denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


